Citation Nr: 1112938	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 1988, and from February 2003 and November 2003.  The Veteran also had periods of active duty for service (ACDUTRA) and inactive duty for service (INACDUTRA).

These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In his September 2008 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO).  A hearing was scheduled for November 2008.  In a November 2008 statement, received the date of the scheduled hearing, the Veteran submitted written notification indicating that he no longer wished to appear at a hearing before a DRO.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).  The Board notes that the claims file contains various medical records from the Veteran's National Guard unit, which required translation from Spanish to English.  The documents have been translated. 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from a headache disorder, GERD, sleep apnea, and a low back disorder that are the result of a disease or injury in active duty service.



CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  GERD was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Sleep apnea was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  A low back disorder was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  With respect to the Dingess requirements, in the same December 2006 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records.  Moreover, treatment records from the Veteran's service in the National Guard have been associated with the claims file. 

Next, the Board acknowledges that a VA medical examination was not provided with respect to his claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

The Board concludes an examination is not needed with respect to these issues.  The Board notes that the Veteran's October 2003 separation examination reflected a normal medical assessment.  Moreover, the Veteran specifically denied experiencing headaches, frequent indigestion, still feeling tired after sleeping, or back pain.  The Board has considered that the Veteran's vague statements that he has suffered from these disorders since service.  Moreover, the Veteran has provided further unclear assertions that his disorders may somehow be related to service.  However, actual in-service causes or medical evidence supporting any possible theories have not been provided.  As will be discussed in more detail below, the Board finds that the Veteran is not a credible historian.  Given the absence of evidence of chronic manifestations of any of these disorders for months/years following separation from service, and no competent evidence of a nexus between service and his claims, a remand for a VA examination is simply not warranted.

The Board concludes that all the available records and medical evidence has been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Merits of the Claims

The Veteran contends that he currently suffers from headaches, GERD, sleep apnea and a low back disorder as a result of his time in active duty service.

Governing Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlined above, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).
The Veteran is claiming entitlement to service connection for a headache disorder, GERD, sleep apnea and a low back disorder.  He asserts that he developed these disorders shortly after service and that they are related to his active duty.  He has not alleged that any of these disorders occurred during any period of ACDUTRA or INACDUTRA service.  

The available service treatment records do not reflect complaints or treatment related to headaches, GERD, sleep apnea, or a low back disorder.  There are no available service treatment records from his period of service between December 1987 and April 1988. In an October 2003 post-deployment health assessment, completed just prior to his discharge from his second period of active duty service,  the Veteran denied headaches, back pain, frequent indigestion, and still feeling tired after sleeping.  He indicated in a report of medical history completed at that time that his overall health was the same when compared to his last medical assessment/physical examination.  The Veteran denied taking any medications at that time.  The health care provider indicated that the Veteran suffered from no medical problems. 

Moreover, while the Veteran initially indicated in his September 2006 claim that he had experienced symptoms of GERD as early as July 2003, he later conceded in his September 2008 substantive appeal that none of his claimed disorders manifested during his active service, but rather, appeared shortly thereafter.  Further, the Veteran's service representative, in a June 2010 informal hearing presentation, reiterated that the Veteran does not claim to have received any treatment for these disabilities while on active duty.  He conceded that the records were negative and that the Veteran did not include any complaints during his post-deployment examinations.  He stated that the Veteran claims that he was treated shortly after service for these issues.  Therefore, a headache disorder, GERD, sleep apnea or a low back disorder were not demonstrated during service.  

Post-service evidence does not reflect symptoms associated with the Veteran's headaches, GERD, sleep apnea or low back disorder for several months and/or years following separation from service.  Specifically, complaints associated with his headache disorder were first noted in August 2004.  A head CT was ordered; a normal study was reflected.    He was diagnosed with visual reading problems which may be related to headache episodes.  Complaints associated with heartburn were first raised in November 2004, with a diagnosis of GERD was rendered in June 2005.  The Veteran complained of stomach acidity and regurgitation at that time.  The Veteran was diagnosed with rule out sleep apnea at an April 2006 VA treatment visit.  Following a sleep study, a diagnosis of mild obstructive sleep apnea was made in November 2006.  Complaints associated with his low back pain were first made in June 2005.  X-rays in September 2007 reflected mild posterior disc bulge at the L5-S1 level and mild spondylosis.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to his headaches for several months following separation from service, and for his GERD, sleep apnea and low back for several years following separation from service, the evidence includes the Veteran's statements asserting continuity of symptoms with respect to these disorders.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that the Veteran is competent to report symptoms associated with headaches, GERD, sleep apnea, and low back pain he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the Board finds that the Veteran's reported history of continued headaches, GERD, sleep apnea and low back symptomatology since active service, while competent, is nonetheless not credible.  Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  For example, these statements are inconsistent with post-service treatment records shortly after service.  When the Veteran, initially sought treatment for his headaches, GERD, sleep apnea, or low back, he did not allege continuity of symptomatology since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, in this case, the Board also emphasizes the multi-month/year gap between discharge from active duty service (2003) and initial reported symptoms and diagnosis in 2004 (headaches and GERD), 2005 (low back), and 2006 (sleep apnea).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's headache disorder, GERD, sleep apnea, or low back pain to service despite his contentions to the contrary.  No medical professional has established a relationship between these disorders and active duty.   

The Board notes that the Veteran has vaguely asserted that his claimed disorders are related to his active service.  Specific allegations as to their service origin have not been proffered by the Veteran.  Here, the Board finds that the Veteran is competent to report symptoms as they come to him through his senses.  He can state that he experiences headaches, stomach problems, sleep apnea, and low back pain.  However, the Veteran is not competent to provide an opinion regarding the etiology of his headaches, GERD, sleep apnea or mild posterior disc bulge at the L5-S1 level and mild spondylosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because headaches, GERD, sleep apnea and a disc bulge/ spondylosis are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of his headaches, GERD, sleep apnea, or back, are found to lack competency.

The Board has also considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a chronic disease.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical manifestations of arthritis of the Veteran's low back, within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for headaches, GERD, sleep apnea or a low back disorder, and there is no doubt to be otherwise resolved.  As such, the appeals are denied.


ORDER

Entitlement to service connection for a headache disorder is denied.

Entitlement to service connection for GERD is denied. 

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a low back disorder is denied. 



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


